Final decree in so far as it makes awards of nominal damages for damage parcels 35, 36, 37, and 37-B reversed on the law and the facts, with costs, and proceeding remitted to the Special Term to make awards to the appellants for said parcels, on the basis that said parcels are not charged with any easement in favor of the Long Island Water Company. In our opinion, an easement over the damage parcels was not created by the agreement between the O’Donohue Park Corporation and the water company. The intention was to grant such easement only in such streets as might thereafter be laid out by said park corporation. Lazansky, P. J., Young, Kapper, Tompkins and Davis, JJ., concur.